Citation Nr: 0118477	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-21 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether an April 14, 1982, rating decision that granted 
service connection for tinnitus contained clear and 
unmistakable error in its assignment of an original rating of 
zero percent.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esquire


ATTORNEY FOR THE BOARD

R. Acosta, Counsel



INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1973, and from December 1973 to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

In his VA Form 9, which he submitted in October 2000, the 
veteran requested a Travel Board Hearing.  However, in 
November 2000, the veteran withdrew his request, in writing, 
and asked that his case be forwarded to the Board, for 
appellate disposition.  His claims folder has since been 
forwarded to the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  On April 14, 1982, service connection for tinnitus was 
granted, and a rating of zero percent was assigned.  The 
veteran was advised of this decision, and of his appellate 
rights, but he never appealed this rating decision.

3.  The evidence of record does not show that the April 14, 
1982, rating decision was based on incorrectly applied 
statutes or regulations; that the correct facts, as they were 
then known, were not before the RO at the time of the 
decision; or that there was any error in the RO's decision 
which, if not made, would have manifestly changed the outcome 
of the decision.



CONCLUSION OF LAW

The April 14, 1982, rating decision was not clearly and 
unmistakably erroneous and is final.  38 U.S.C. § 4005(c) 
(1976) (current version at 38 U.S.C.A. 7105(c) (West 1991)); 
38 C.F.R. §§ 3.104, 3.105, 19.129 (1981) (current versions at 
38 C.F.R. §§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 
(2000)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations regarding VA's duty to assist

There has been a significant change in the law during the 
pendency of this appeal:  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to its duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence that is necessary to 
substantiate his or her claim for VA benefits.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In deciding the issue on appeal at this time, the Board would 
like to make it clear that it is not concluding that claims 
based on clear and unmistakable error (CUE) are entirely 
excluded from the VCAA.  See Holliday v. Gober, No. 99-1788 
(U.S. Vet. App. February 22, 2001).  Rather, as discussed 
below, certain provisions of the VCAA do apply to these types 
of claims, but it is not necessary to remand this particular 
case because, even though the RO did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.

Under the VCAA, VA has a duty to notify the veteran and his 
or her representative or private attorney of any information 
and evidence needed to substantiate and complete a claim for 
VA benefits.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  In the 
present case, the veteran was notified, in the May 2000 
rating decision hereby on appeal, as well as in the Statement 
of the Case that was issued in October 2000, of the 
requirements needed to present a valid claim based on alleged 
CUE.  In other words, he was informed of the type of evidence 
needed to substantiate his claim, and it is noted that VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.  The Board then concludes 
that the RO fully complied with VA's re-defined notification 
requirements under the VCAA.

Under the VCAA, VA also has a duty to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A).  The duty to obtain 
records, however, only applies to records that are 
"relevant" to the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(b)(1)); see also Counts v. Brown, 6 Vet. App. 473, 
476 (1994) (citing the Federal Rule of Evidence 401 defining 
"relevant evidence" as "evidence having any tendency to 
make the existence of any fact that is of consequence to the 
determination of the action more probable or less probable 
than it would be without the evidence.").  With CUE claims, 
however, there is, by law, no additional relevant evidence to 
be obtained:  Whether a prior decision was clearly and 
unmistakably erroneous is based on the evidence of record at 
that time.  See, e.g., Russell v. Principi, 3 Vet. App. 310 
(1992).  As the United States Court of Appeals for the 
Federal Circuit recently held, 

Although the language of [38 U.S.C.A.] § 
5109A does not expressly limit the 
evidence that can be considered in a CUE 
challenge to evidence that was of record 
at the time the challenged decision was 
made, the legislative history of the 
statute, the purpose of the statute, and 
the overall statutory scheme for 
reviewing veterans' benefits decisions 
all indicate that Congress intended the 
evidence to be so limited. 

Pierce v. Principi, No. 00-7060 (Fed. Cir. February 14, 
2001).

Also under the VCAA, VA has no duty to assist a claimant if 
there is no reasonable possibility that VA assistance would 
help substantiate the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. 
§ 5103A(a)(2)).  In this case, there is no possibility that 
any evidence could be obtained that would be relevant to the 
legal question involved.  In other words, there is no 
evidence that could be obtained that would have any effect on 
the outcome of this claim.

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran in this case, and further 
development and further expending of VA's resources is thus 
not warranted.  Any "error" to the veteran resulting from 
this particular decision by the Board does not affect the 
merits of his claim or his substantive rights, for the 
reasons discussed above, and is, therefore, harmless.  See 
38 C.F.R. § 20.1102.

In view of the above, the Board initially finds that all 
evidence necessary for an equitable disposition of the matter 
on appeal has been obtained and developed by the agency of 
original jurisdiction.


Background

In an April 14, 1982, rating decision, the RO granted service 
connection for tinnitus, and assigned an initial rating of 
zero percent, based on a conclusion to the effect that the 
medical evidence at the time, which included part of the 
veteran's service medical records and a March 1982 medical 
examination report, did not meet the schedular criteria for a 
10 percent rating.  (In this rating decision, service 
connection was also granted for peptic ulcer disease, with 
sliding hiatal hernia, for which an initial rating of 20 
percent was assigned.)  The veteran was advised of this 
decision, and of his appellate rights, by letter dated on 
April 20, 1982, but he did not appeal this decision.

After the receipt and review of additional service medical 
records, the RO issued another rating decision, on April 21, 
1982, confirming the percentage rates that had been assigned 
in its prior decision.  By letter dated on April 29, 1982, 
the RO advised the veteran of this confirmed rating decision, 
and of his appellate rights, but, again, no appeal was ever 
filed by the veteran.  The two above rating decisions have 
become final.  See 38 U.S.C. § 4005(c) (1976) (current 
version at 38 U.S.C.A. 7105(c) (West 1991)); 38 C.F.R. §§ 
3.104, 3.105, 19.129 (1981) (current versions at 38 C.F.R. 
§§ 3.104, 3.105, 20.200, 20.302(a), 20.1103 (2000)).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all VA field offices as to written conclusions based on 
evidence on file at the time the veteran is notified of the 
decision.  38 C.F.R. § 3.104(a) (2000).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority, or except as provided 
in 38 C.F.R. § 3.105 (2000), which, the Board notes, is the 
regulation that addresses claims for CUE in final rating 
decisions.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had been 
made on the date of the reversed decision.  38 C.F.R. 
§ 3.105(a) (2000).

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (Court) 
set forth a three-pronged test to be used in determining 
whether CUE is present in a prior final determination:  
(1) either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions in existence at that time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time of the prior determination; 
and (3) a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.

The Court has also indicated that, while the magic 
incantation "clear and unmistakable" need not be recited in 
haec verba, to recite it would not suffice, in and of itself, 
to reasonably raise the issue.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), aff'd on reconsideration, 6 Vet. App. 162, 
163 (1994).  The Court has further stated that:

Clear and unmistakable error is a very 
specific and rare kind of "error."  It 
is the kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error .... 
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id.

Simply claiming CUE on the basis that the previous 
adjudication had improperly weighed and evaluated the 
evidence can never satisfy the stringent definition of CUE.  
Id. at 44.  The claimant must assert more than a disagreement 
as to how the facts were weighed or evaluated.  Russell, 3 
Vet. App. at 313.  Similarly, the Court has rejected, as 
being too broad, general and unspecified allegations of error 
based on the failure to follow regulations, failure to give 
due process, failure to accord benefit of the doubt, failure 
of duty to assist, and any other general, non-specific claim 
of "error."  See Fugo, at 44.

In the present case, the veteran essentially contends, 
through his private attorney, that the RO erred in assigning 
an initial rating of zero percent when it granted service 
connection for tinnitus in April 1982, insofar as the medical 
evidence at the time showed that the tinnitus met the 
criteria required at the time by Diagnostic Code 6260 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.87, for a 10 
percent rating, namely, evidence of persistent tinnitus, as a 
symptom of a head injury, concussion, or acoustic trauma.  He 
has further explained his contention by indicating that, 
while the VA physician who examined him in March 1982 found 
no evidence of tinnitus at the time, and recorded a history 
of the tinnitus not being present all of the time, he did say 
that the tinnitus was "intermittent but persistent," which 
meant that the disability did meet the criteria required by 
regulation for a 10 percent rating.  He has also stated that 
"[t]he evidence at the time showed that [the veteran]'s 
tinnitus was as a result of acoustical trauma and [was] 
persistent," that this means that "it would warrant a 10% 
rating, no more and no less," and that "[t]he fact [that] 
it was intermittent does not mean it was not persistent."

Of record is the March 1982 VA medical examination report of 
reference, in which the examiner noted the following:

In regards to the tinnitus, [the veteran] 
states that when he was in Germany and 
was around the loud noises of tanks and 
guns that his ears were ringing 
constantly, but now in quieter 
environment he does not notice the 
tinnitus, but something like a loud noise 
will start the tinnitus in action again 
and it will persist from several hours to 
several days.  The veteran purposely 
avoids contact with loud noises. ...

The diagnoses included high frequency hearing loss, traumatic 
in origin, with intermittent tinnitus aurium.

Analysis

It is clear that the veteran's allegation of CUE in a prior 
rating decision is based on the record and law that existed 
at the time of the prior adjudication.  However, the veteran 
has not argued that the correct facts, as they were known at 
the time, were not before the adjudicator.  He does argue 
that the regulatory provisions in existence at that time were 
incorrectly applied.  However, a review of the evidence does 
not reveal the type of error that would arise to the level of 
CUE.  The examination report cited by the veteran included a 
description by him that the tinnitus persisted for several 
hours or days.  The same description indicated in a quieter 
environment the veteran did not notice the tinnitus.  The 
final diagnosis was intermittent tinnitus.  

Persistent is defined as insistently repetitive or 
continuous.  See Webster's II New College Dictionary 820 
(1995).  Intermittent is defined as starting or stopping at 
intervals.  See Webster's at 579 (1995).  The RO determined 
that the veteran's tinnitus was not persistent, and did not 
warrant a compensable evaluation under 38 C.F.R. § 4.87a 
Diagnostic Code 6260 (1981).  This was a reasonable 
application of the regulation under the circumstances.  It 
may not be said that the findings from the VA physical 
examination or other evidence of record in 1982 was such to 
compel the rating agency to find that the veteran's tinnitus 
was persistent (insistently repetitive or continuous) and 
warranted a compensable evaluation.  

The Board is sympathetic to the veteran's claim and 
contentions on appeal, but the fact remains that the veteran 
had an opportunity to ask the RO to re-weigh the evidence and 
re-consider the original rating assigned in 1982, by 
initiating, and perfecting, an appeal of either of the two 
decisions rendered in April 1982.  Unfortunately, he failed 
to do so.  As explained above, he has not pointed to any 
error of fact or any error in the application of the law 
which is such that it would compel the conclusion that the 
result would have been manifestly different but for the 
error.  In this case, the facts are not in dispute, and 
application of the law to the facts was reasonably exercised 
by the rating agency in 1982.  The Board thus concludes that 
there was no CUE in the April 14, 1982, rating decision.  
Where there is no entitlement under the law to the benefit 
sought, the claim fails, and the appeal must be terminated.  
Sabonis v. Brown, 6 Vet. App. 426 (1994); see also Luallen v. 
Brown, 8 Vet. App. 92, 96 (1995).


ORDER

The April 14, 1982, rating decision, which granted 
entitlement to service connection and assigned a 
noncompensable disability rating for tinnitus, was not 
clearly and unmistakably erroneous.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

